The action was brought to quiet title. Judgment passed for defendants, and plaintiff appeals from the judgment alone. The following facts are disclosed by the findings: Upon July 30, 1895, Thomas F. Chatfield was the owner of the land here involved in controversy. He executed to Antone Friant, as trustee for the Union Savings Bank of San Jose, a corporation, and one of the defendants herein, a deed absolute in form, conveying to Friant, the property here involved. Locke  Lavenson, upon April 16, 1896, had secured judgment against Chatfield, foreclosing a mortgage covering certain lands in El Dorado County. Upon February 2, 1898, Locke  Lavenson had execution issue to make $684, being the balance due for deficiency upon their judgment, and caused levy of this execution to be made upon February 15, 1898, upon the land here in controversy, which land is situated in the county of Santa Clara. Upon March, 12, 1898, Friant, defendant herein, commenced his action against Chatfield to foreclose his mortgage, and upon the same day filed in due form a notice of lis pendens in the office of the county recorder. Three days later the sheriff of Santa Clara County sold the property under the execution levy of Locke  Lavenson, and at the sale plaintiff in this action became the purchaser. Upon the expiration of the period for redemption the plaintiff obtained a sheriff's deed conveying to him the property. Friant's action in foreclosure impleaded the mortgagee Chatfield and Locke 
Lavenson, the judgment creditors of Chatfield, who had procured the execution levy upon the land in controversy. All of the defendants suffered default, judgment for plaintiff followed, and at the ensuing sale the Union Savings Bank of San Jose, defendant herein, became the purchaser.
It is contended by appellant that the foreclosure proceedings *Page 262 
of Friant against Chatfield and the judgment which resulted in Friant's favor are absolutely void, because the instrument sought to be foreclosed was either a mortgage, invalid as made between others than the parties, or a deed in trust, invalid by indefiniteness. The complaint in that action and the judgment and decree of the court, after default of the defendants, are all set forth at length in the findings. It appears that upon the face of the instrument it was a deed of grant, bargain, and sale from Chatfield to Friant. The court in that action of foreclosure found and decreed that at the time of its execution it was, and was intended to be, a mortgage to secure the savings bank for past and prospective loans to Chatfield. The sufficiency of the evidence upon which the court reached this conclusion is of course not before us, but we know of no law which absolutely forbids in every case the possibility of the court arriving at such conclusion; nor do we know of any law which would declare such conclusion when reached to be absolutely void. As in a proper case the court could legally reach this conclusion, it will be assumed upon collateral attack that all the facts and circumstances justifying the conclusion were in evidence.
That foreclosure suit, by which it was decreed that Friant had a mortgage lien upon the property on and after July 30, 1895, was commenced three days before the execution sale under which plaintiff acquired his title, and upon the day the suit was commenced a notice of lis pendens, in due form, was filed in the office of the recorder. It was not incumbent upon the plaintiff to have subsequently impleaded Johnson, the purchaser at that sale, but, to the contrary, Johnson, without being made a party, took his title subject to the foreclosure proceedings. As those proceedings resulted in a decree declaring that plaintiff's mortgage lien dated from July 30, 1895, the title acquired by the purchaser at that sale (the bank herein) relates back to the date of that mortgage lien (Horn v. Jones, 28 Cal. 194), and consequently, vests in defendant bank a title superior to that claimed by plaintiff. The purchaser at execution sale pending the foreclosure of a mortgage given prior to the judgment under which the execution sale took place, is not a necessary party to the action of foreclosure, though the judgment lien existed before the foreclosure suit was commenced. Such purchaser, if *Page 263 
taking with notice of the foreclosure suit, is bound by the decree, thought not made a party. (Wise v. Griffith, 78 Cal. 152. ) Purser v. Cady, 120 Cal. 214, is in no wise in conflict with this doctrine. To the contrary, it is there expressly recognized and declared, the court saying: "Prior to this sale to the defendant, Riggs had commenced the action to foreclose his alleged lien upon the property of the corporation, and by filing the notice of lis pendens the defendant had such constructive notice of the claim of Riggs as to make his purchase of the property pending the action subject to that claim."
The judgment appealed from is therefore affirmed.
McFarland, J., and Lorigan, J., concurred.
Hearing in Bank denied.